— Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: Defendant contends that his conviction of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree is against the weight of the evidence. From our review of the record, we conclude that the jury, in reaching its verdict, did not fail "to give the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495). Defendant contends and the People concede that the trial court erred in sentencing him to an indeterminate term of imprisonment of 8Vi years to life rather than SVs years to life *982on his conviction of criminal sale of a controlled substance in the second degree. We therefore modify his sentence accordingly.
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Kubiniec, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present — Denman, P. J., Boomer, Balio, Lawton and Fallon, JJ.